Per curiam.
OCGA § 15-10-25 (c) provides:
Subject to the provision of Code section 15-10-24, [1] if any magistrate does not satisfactorily complete the required training in any year, the Georgia Magistrate Courts Training Council shall promptly notify the Judicial Qualifications Commission which shall recommend removal of the magistrate from office unless the Judicial Qualifications Commission finds that the failure was caused by facts beyond the control of the magistrate.
Pursuant to this Code section, the Judicial Qualifications Commission recommended that Beverly P. Harper be removed from office for failure to complete satisfactorily the required training for the year 1991.
*336Decided July 9, 1992.
Beverly P. Harper, pro se.
Earle B. May, Jr., for Judicial Qualifications Commission.
The recommendation of the Judicial Qualifications Commission is approved and adopted. It is ordered that Beverly P. Harper be removed from the office of Magistrate of the Jeff Davis County Magistrate Court, effective as of July 31, 1992.

All the Justices concur.


 Magistrates shall be subject to discipline, removal, and involuntary retirement by the Judicial Qualifications Commission in accordance with Article VI, Section VII, Paragraph VII of the Constitution.